Name: Commission Regulation (EEC) No 3544/90 of 7 December 1990 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large fruit varieties
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31990R3544Commission Regulation (EEC) No 3544/90 of 7 December 1990 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large fruit varieties Official Journal L 344 , 08/12/1990 P. 0021 - 0021COMMISSION REGULATION (EEC) No 3544/90 of 7 December 1990 amending Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the list of large fruit varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 2 (2) thereof, Whereas the Annex III to Commission Regulation (EEC) No 920/89 (3), as amended by Regulation (EEC) No 1763/90 (4), lays down quality standards for dessert apples and pears ; whereas information gathered on the agronomic characteristics enable it to be concluded that the varieties Red Ingrid Marie and Karin Schneider are the same variety ; whereas the list in Table 3 in Annex III to that Regulation should accordingly be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Table 3 in Annex III to Regulation (EEC) No 920/89 is hereby amended as follows: "(Karin Schneider)" is inserted after "Red Ingrid Marie" in the same line. Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20.5.1972, p. 1. (2) OJ No L 119, 11.5.1990, p. 43. (3) OJ No L 97, 11.4.1989, p. 19. (4) OJ No L 162, 28.6.1990, p. 29.